Order, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered January 16, 2008, which, in an action for medical malpractice, granted defendant’s motion pursuant to CFLR 3211 (a) (8) to dismiss the complaint to the extent of ordering a traverse hearing, unanimously affirmed, without costs.
A traverse hearing was properly ordered in light of the conflicting accounts provided by plaintiffs process server, and *260defendant and his office manager, regarding how and whether service was properly effectuated upon defendant (see Ananda Capital Partners v Stav Elec. Sys. [1994], 301 AD2d 430 [2003]). Concur—Andrias, J.E, Saxe, Gonzalez, Catterson and Acosta, JJ.